STARING, Presiding Judge,
dissenting:
¶ 27 The fact that in many instances children benefit from relationships with their grandparents is not at issue. The issue is whether circumstances exist that permit the state to interfere with parental decision-making and compel those relationships. Because the majority impermissibly diminishes the constitutional presumption favoring the decisions of fit parents, I dissent.
¶ 28 The majority correctly observes that parents enjoy a fundamental liberty interest under the Fourteenth Amendment to the “care, custody, and control of their children,” with a “presumption that fit parents act in the best interests of their children.” Troxel, 530 U.S. at 65, 68, 120 S.Ct. 2054; see also McGovern, 201 Ariz. 172, ¶ 17, 33 P.3d at 511. The majority also recognizes a court must give “some special weight to the parent’s own determination” of the child’s best interests. Troxel, 530 U.S. at 68-70, 120 S.Ct. 2054; see also McGovern, 201 Ariz. 172, ¶ 18, 33 P.3d at 511. However, it stops short of acknowledging that, even pre-Goodman, a court could not grant non-parent visitation “ ‘based solely on the judge’s determination of the child’s best interests’ or on the judge’s ‘mere disagreement’ with a fit parent’s choice.” McGovern, 201 Ariz. 172, ¶ 19, 33 P.3d at 512, quoting Troxel, 530 U.S. at 67-68, 120 S.Ct. 2054; see also Egan v. Fridlund-Horne, 221 Ariz. 229, ¶ 43, 211 P.3d 1213, 1225 (App. 2009) (trial court may not “simply second-guess” fit parent’s decision regarding visitation rights).
¶ 29 Further, in discussing the constitutional presumption, the majority quotes language from McGovern: “[Gjrandparent visitation granted within the parameters of § 25^409 ‘does not substantially infringe on parents’ fundamental rights.’” Lambertus, 235 Ariz. 382, ¶ 29, 332 P.3d at 614 (Brown, J., dissenting), quoting McGovern, 201 Ariz. 172, ¶ 9, 33 P.3d at 509. However, this language does not, as the majority seems to suggest, state a rule that the constitutional protection afforded to parents’ derisions is diminished in eases where grandparent visitation is at issue. It merely recognizes that grandparent visitation granted in compliance with the statute, which in turn requires adherence to the presumption, does not violate a parent’s fundamental rights.
¶30 Although § 25-409(E) codifies the presumption, requiring a “court [to] give special weight to the legal parents’ opinion of what serves then child’s best interests,” it does not distinguish between grandparents and other third parties in the determination of whether visitation may be granted. Thus, in keeping with longstanding principles of statutory interpretation, we should conclude the legislature did not intend any distinction be drawn in determining whether visitation is otherwise appropriate.7 See Hayes v. Cont’l Ins. Co., 178 Ariz. 264, 268, 872 P.2d 668, 672 (1994) (“If a statute’s language is clear and unambiguous, we apply it without resorting to other methods of statutory interpretation.”); In re Casey G., 223 Ariz. 519, ¶ 2, 224 P.3d 1016, 1017 (App. 2010) (court interpreting statute shall “ascertain and give effect *471to” legislature’s intent, with “language of the statute” as “best indicator” of intent).8 As we recognized in Egan, “[cjonsistent with the constitutional right to parent, the legislature has provided nonparents with fewer rights than parents.” 221 Ariz. 229, ¶ 31, 211 P.3d at 1222. Nothing in the statute, therefore, suggests a parent’s decisions are any less protected merely because a grandparent is the party seeking visitation.
¶31 Moreover, in Goodman, which was decided after Friedman initiated her appeal, we concluded the “special weight” requirement of § 25-409(E) requires “robust deference,” and means “that the parents’ determination is controlling unless a parental decision clearly and substantially impairs a child’s best interests.” 239 Ariz. 110, ¶ 13, 366 P.3d at 590. “Even if arbitrary, the parents’ determination is the primary factor in the analysis,” and a non-parent seeking visitation must prove the “decision is harmful.” Id. ¶¶ 13-14. In Goodman, we also admonished that “[t]he court’s role is not to engineer what it perceives to be the optimal situation for the child, but to determine whether compelling circumstances warrant state interference with a fit parent’s decisions.” Id. ¶ 14; see also Troxel, 530 U.S. at 72-73, 120 S.Ct. 2054 (rejecting “presumption in favor of grandparent visitation,” cautioning that states may not infringe on fundamental right to parent “simply because a state judge believes a ‘better’ decision could be made”).9 Goodman reflects appropriate respect for the fundamental nature of parental rights.
¶ 32 Furthermore, Goodman should apply retroactively.10 “Unless otherwise specified,” civil appellate opinions “operate both retroactively and prospectively.” Law v. Superior Court, 157 Ariz. 147, 755 P.2d 1135, supp. op., 157 Ariz. 147, 160, 755 P.2d 1135, 1148 (1988); Chevron Chem. Co. v. Superior Court, 131 Ariz. 431, 435-36, 641 P.2d 1275, 1279-80 (1982). A decision may be limited to prospective application only if it “establishes a new legal principle by overruling clear and reliable precedent or by deciding an issue whose resolution was not foreshadowed,” and retroactive application would both frustrate “the purpose behind the new rule” and “produce substantially inequitable results.” Law, supp. op., 157 Ariz. at 160, 755 P.2d at 1148.
¶ 33 Goodman was the first Arizona case to refer to “robust deference” and to require proof that denying visitation would “clearly and substantially impair the child’s interests.” 239 Ariz. 110, ¶ 13, 366 P.3d at 590. But it is consistent with McGovern, which required a non-parent seeking visitation to rebut the presumption a fit parent’s decision served the child’s best interests, and also required courts to “give ‘some special weight’ to” parents’ decisions. 201 Ariz. 172, ¶¶ 17-19, 33 P.3d at 511-12, quoting Troxel, 530 U.S. at 70, 120 S.Ct. 2054. Thus, Goodman serves to clarify pre-existing law. See Goodman, 239 Ariz. 110, ¶¶ 11-14, 366 P.3d at 590-91. It does not generate any “new legal principle” sufficient to rebut the presumption of retroactive application.11 Law, supp. op., 157 Ariz. at 160, 755 P.2d at 1148.
*472¶ 34 In this instance, Grandparents presented insufficient evidence to rebut the presumption even before Goodman. Importantly, the trial court’s decision does not indicate precisely how Grandparents had rebutted the presumption. Its finding that Grandparents “are motivated by their love of their grandchildren, their age, the fact that these are their only grandchildren, and by a desire to influence the children in a positive way,” relates to Grandparents’ motivation, which is not synonymous with the children’s best interests. See Galbraith v. Galbraith, 88 Ariz. 358, 363, 356 P.2d 1023, 1027 (1960); Hoffman v. Hoffman, 4 Ariz.App. 83, 85, 417 P.2d 717, 719 (1966). A person could sincerely possess such motivations and visitation could still be harmful. Likewise, the children’s apparent subjective enjoyment of portions of visits with Grandparents also is not synonymous with best interests, especially in light of the children’s lack of maturity.12 Cf A.R.S. § 25-403(A)(4) (wishes of child with “suitable age and maturity” relevant to determination of parenting time); Parham v. J.R., 442 U.S. 584, 603-04, 99 S.Ct. 2493, 61 L.Ed.2d 101 (1979) (parental authority to make decisions not diminished by child’s disagreement); Aksamit v. Krahn, 224 Ariz. 68, ¶¶ 14-15, 227 P.3d 475, 478-79 (App. 2010) (attorney representing “child’s best interests” not bound by child’s wishes); J.A.R. v. Superior Court, 179 Ariz. 267, 274, 877 P.2d 1323, 1330 (App. 1994) (“The wishes of the child of a sufficient age to form an intelligent custody preference are persuasive, although not controlling.”).
¶35 In addition, the trial court’s “con-cernes]” that the children’s trauma reactions were influenced by Friedman’s “reactions to ... grandparents” based on an alleged motivation “to exclude ,.. grandparents in part because of her relationship with them” are not supported by the record. The record describes no instances in which Friedman had an opportunity to “react” to Grandparents in the presence of the children, and the ruling itself refers only to an alleged failure to reciprocate the greetings of a visit supervisor. See Grant v. Ariz. Pub. Serv. Co., 133 Ariz. 434, 456, 652 P.2d 507, 529 (1982) (abuse of discretion if record does not contain substantial evidence supporting finding). In any case, an alleged motivation to alienate a child from a non-parent, even when supported by the record, “does not warrant judicial interference with [a fit parent’s child-rearing decisions.” Goodman, 239 Ariz. 110, ¶ 17, 366 P.3d at 591. Also, the potential for alienation is even less relevant with respect to Grandparents, who have never been “treated as a parent” by the children, and thus have neither in loco parentis rights as defined by A.R.S. § 25-401(1) nor a history with the children significant enough to raise concerns that the children might be harmed by “disruption of contact.” McGovern, 201 Ariz. 172, ¶¶ 3, 27, 33 P.3d at 508, 513-14; see also Goodman, 239 Ariz. 110, ¶¶ 7, 18, 366 P.3d at 589, 591-92.
¶36 Further, because Grandparents did not raise it in the trial court, we should not consider the contention Friedman is not the only fit parent. See Payne v. Payne, 12 Ariz. App. 434, 435, 471 P.2d 319, 320 (1970) (failure to raise argument below generally waives it on appeal). And, we should reject any argument the August 2015 agreement gives Roels equal legal decision-making authority. The agreement expressly states that, should the parents disagree, “[Friedman] shall have final decision making authority” on non-emergency matters. Nothing about the parents’ agreement would permit the trial court to order or continue visitation over Friedman’s objection absent proof “that denial of visitation would clearly and substantially impair the child[ren]’s interests.” Goodman, 239 Ariz. 110, ¶ 13, 366 P.3d at 591; see also A.R.S. § 25-410(A) (court may limit authority of sole legal decision-maker only if “the child’s physical health would be endangered or the child’s emotional development would be significantly impaired”).
¶ 37 The constitutional protection afforded to parents represents a high bar. In this *473case, the record is insufficient to overcome the heavy presumption accorded to Friedman’s decisions as a fit parent. As was the case with Troxel, “it is apparent that the entry of the visitation order in this case violated the Constitution.”13 530 U.S. at 75, 120 S.Ct. 2054.

. The majority cites § 25-409(F) and (G), which specifically refer to grandparent visitation. But it does not cite authority indicating either subsection diminishes the constitutional presumption favoring the decisions of fit parents or elevates the status of grandparents under § 25-409(E). If anything, the specific inclusion of grandparent visitation in (F) and (G), but not (E), shows the legislature did not intend to draw a distinction for grandparents in (E). Egan, 221 Ariz. 229, ¶ 37, 211 P.3d at 1223 ("[W]e presume that when the legislature uses different wording within a statutory scheme, it intends to give a different meaning and consequence to that language.”).


. The legislature amended § 25-409 in 2012, at which time the “special weight” requirement in subsection (E) was added. See 2012 Ariz. Sess. Laws, ch. 309, §§ 19-20; 2003 Ariz. Sess. Laws, ch. 89, § 1. In 2001, when we decided McGovern, § 25-409(A) expressly provided for granting "reasonable visitation rights” to grandparents upon a finding that visitation would be in the child’s best interests. 201 Ariz. 172, ¶ 8, 33 P.3d at 509.


. Here, the trial court appears to have focused upon achieving what it perceived to be the optimal result. For example, the court stated: "And I’ve represented kids. I’ve worked with kids a lot. I worry about kids that are on my caseload. And yet I'm ever the optimist that—that things can move forward with families.” It also stated: "I’m very familiar with reunification efforts. I’m very familiar with the processes with the varying amount of success that reunification can have.”


. Because the constitutional presumption is not limited to the type of third-party visitation at issue in Goodman, as highlighted by the absence of any such distinction in § 25-409(E), nor applicable only to cases involving strong evidence of physical abuse, I disagree with the majority’s conclusion that Goodman is distinguishable.


. Neither are the other requirements for overcoming the presumption of retroactivity present. Goodman neither decided "an issue whose resolution was not foreshadowed,” nor would its retroactive application adversely affect the purpose of the clarification provided or produce "substantially inequitable results.” Law, supp. op., 157 Ariz. at 160, 755 P.2d at 1148.


. The court appeared to conclude, based on adverse credibility determinations against Friedman and the therapists, that the children’s outward appearance of enjoying significant portions of Grandparents' visits was indicative of actual enjoyment rather than possible suppression of the fight or flight instinct, as Morse had suggested,


. In light of the majority's decision to affirm the trial court, I do not address issues of attorney fees in this dissent.